Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance 
Claims 15-20, and 28-41 are allowed.  All rejections are withdrawn.  The amendments after final dated 5-25-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] sensor system comprising:
a controller, 
having one or more processors and 
one or more forms of memory, 
wherein the one or more processors are operable to execute instructions stored in the memory so as to carry out operations, 
the operations comprising:
causing the sensor system to obtain 
an initial scan of 
a scanning zone according to 
a first mode of operation;
based on the initial scan, 
determining a high reflectance feature; and
in response to determining the high reflectance feature, 
causing the sensor system to obtain a further scan of the high reflectance feature according to a second mode of operation, 
wherein the first mode of operation and the second mode of operation differ in at least one of: 
a scan region of the scanning zone, 
pulse rate, 
angular resolution, or 
temporal resolution”.
	Jamieson discloses four different LIDAR devices with each operating differently to scan different quadrants of the vehicle. 
 	Jamieson is silent as to using a sensor system to determine a feature and then changing the LIDAR in terms of pulse rate or angular resolution based on the sensor. 
	Jamieson is silent as to “[a] sensor system comprising:
a controller, 
having one or more processors and 
one or more forms of memory, 
wherein the one or more processors are operable to execute instructions stored in the memory so as to carry out operations, 
the operations comprising:
causing the sensor system to obtain 
an initial scan of 
a scanning zone according to 
a first mode of operation;
based on the initial scan, 
determining a high reflectance feature; and
in response to determining the high reflectance feature, 
causing the sensor system to obtain a further scan of the high reflectance feature according to a second mode of operation, 
wherein the first mode of operation and the second mode of operation differ in at least one of: 
a scan region of the scanning zone, 
pulse rate, 
angular resolution, or 
temporal resolution”.
	Hall is the closest prior art and teaches to increase a pulse rate based on dust or the like. However it is silent as to using a sensor system to determine whether to increase a pulse rate. 
	Hall is silent as to “[a] sensor system comprising:
a controller, 
having one or more processors and 
one or more forms of memory, 
wherein the one or more processors are operable to execute instructions stored in the memory so as to carry out operations, 
the operations comprising:
causing the sensor system to obtain 
an initial scan of 
a scanning zone according to 
a first mode of operation;
based on the initial scan, 
determining a high reflectance feature; and
in response to determining the high reflectance feature, 
causing the sensor system to obtain a further scan of the high reflectance feature according to a second mode of operation, 
wherein the first mode of operation and the second mode of operation differ in at least one of: 
a scan region of the scanning zone, 
pulse rate, 
angular resolution, or 
temporal resolution”.
	Degnan teaches LIDAR devices that can move differently and be controlled differently.  Degnan is silent as to “[a] sensor system comprising:
a controller, 
having one or more processors and 
one or more forms of memory, 
wherein the one or more processors are operable to execute instructions stored in the memory so as to carry out operations, 
the operations comprising:
causing the sensor system to obtain 
an initial scan of 
a scanning zone according to 
a first mode of operation;
based on the initial scan, 
determining a high reflectance feature; and
in response to determining the high reflectance feature, 
causing the sensor system to obtain a further scan of the high reflectance feature according to a second mode of operation, 
wherein the first mode of operation and the second mode of operation differ in at least one of: 
a scan region of the scanning zone, 
pulse rate, 
angular resolution, or 
temporal resolution”.
	Borowski teaches that ultra short pulses can be used for a 3d dimension of a scene and is silent as to “[a] sensor system comprising:
a controller, 
having one or more processors and 
one or more forms of memory, 
wherein the one or more processors are operable to execute instructions stored in the memory so as to carry out operations, 
the operations comprising:
causing the sensor system to obtain 
an initial scan of 
a scanning zone according to 
a first mode of operation;
based on the initial scan, 
determining a high reflectance feature; and
in response to determining the high reflectance feature, 
causing the sensor system to obtain a further scan of the high reflectance feature according to a second mode of operation, 
wherein the first mode of operation and the second mode of operation differ in at least one of: 
a scan region of the scanning zone, 
pulse rate, 
angular resolution, or 
temporal resolution”.
Eaton discloses that the LIDAR can generate 20,000 pulses, 100,000 pulses of 3000 pulses but is silent as to “[a] sensor system comprising:
a controller, 
having one or more processors and 
one or more forms of memory, 
wherein the one or more processors are operable to execute instructions stored in the memory so as to carry out operations, 
the operations comprising:
causing the sensor system to obtain 
an initial scan of 
a scanning zone according to 
a first mode of operation;
based on the initial scan, 
determining a high reflectance feature; and
in response to determining the high reflectance feature, 
causing the sensor system to obtain a further scan of the high reflectance feature according to a second mode of operation, 
wherein the first mode of operation and the second mode of operation differ in at least one of: 
a scan region of the scanning zone, 
pulse rate, 
angular resolution, or 
temporal resolution”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668